Citation Nr: 0941225	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an effective date earlier than September 
18, 2006, for special monthly pension based on the need for 
the aid and attendance of another person, including whether 
there was a pending claim before September 18, 2006.

2. Entitlement to special monthly pension based on the need 
for the aid and attendance of another person before September 
18, 2006.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1951 to December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

The claim for special monthly pension based on the need for 
the aid and attendance of another person before September 18, 
2006, is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDING OF FACT

The Veteran filed a claim for special monthly pension based 
on the need for aid and attendance on September 23, 2004, 
which has not been adjudicated. 


CONCLUSION OF LAW

There is a pending claim for special monthly pension based on 
the need for aid and attendance as of September 23, 2004.  38 
U.S.C.A. §§ 1110, 1521, 5110(a) (West 2002); 38 C.F.R. §§ 
3.151, 3.400 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

To the extent the appeal is granted, VCAA compliance is not 
further addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

In April 2004, the RO notified the Veteran that he was 
entitled to both pension and service-connected compensation, 
but he could not receive payment for both at the same time 
and that he was granted service-connected compensation, which 
was the greater benefit, but he could elect to receive either 
benefit at any time. 

On September 23, 2004, the Veteran filed a claim for aid and 
attendance.  The Veteran did not specify for pension or for 
compensation.  The claim included a Physician's Report for 
Aid and Attendance and/or for Housebound, dated in August 
2004, which identified the Veteran's primarily health 
problems as residuals of a stroke and peripheral neuropathy, 
neither of which was a service-connected disability. 

In a rating decision, dated in December 2004, the RO 
construed the claim as a claim for special monthly 
compensation based on aid and attendance and on housebound 
status.  The RO did not adjudicate the claim as a claim for 
special monthly pension. 

On September 18, 2006, the Veteran again filed a claim.  The 
Veteran did not specify for pension or for compensation.  

In a rating decision, dated in January 2007, the RO construed 
the claim as a claim for special monthly pension for aid and 
attendance and granted the benefit, effective September 18, 
2006.  

The Veteran then perfected the appeal of the effective date 
assigned. 

Legal Criteria

A claim by a Veteran for compensation may be considered to be 
a claim for pension; and a claim by a Veteran for pension may 
be considered to be a claim for compensation.  38 C.F.R. § 
3.151(a). 

The effective date for an award of special monthly pension 
based on the need for aid and attendance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Analysis

In April 2004, the RO notified the Veteran that he was 
entitled to both pension and service-connected compensation, 
but he could not receive payment for both at the same time 
and that he was granted service-connected compensation, which 
was the greater benefit.

On September 23, 2004, the Veteran filed a claim for aid and 
attendance, but he did not specify for pension or for 
compensation.  In a rating decision, dated in December 2004, 
the RO construed the claim as a claim for special monthly 
compensation based on aid and attendance and on housebound 
status.  The RO did not adjudicate the claim as a claim for 
special monthly pension. 

Since the Veteran was entitled to both pension and 
compensation, his claim for aid and attendance in which he 
did not declare was for either pension or for compensation 
presented a claim for both.  38 C.F.R. § 3.151(a) (A claim by 
a Veteran for compensation may be considered to be a claim 
for pension; and a claim by a Veteran for pension may be 
considered to be a claim for compensation.).  



And the Board may not disregard a claim for benefits 
presented on the record.   As the RO did not adjudicate the 
claim of September 2004 as a claim for special monthly 
pension, it is a pending claim.  38 C.F.R. § 3.160(c). 


ORDER

There is a pending claim special monthly pension based on the 
need for aid and attendance as of September 23, 2004.  To 
this extent, the appeal is granted. 


REMAND  

Because there is a pending claim for special monthly pension 
based on the need for aid and attendance as of September 23, 
2004, which predates the current award, a decision on the 
pending claim could have a significant impact on the current 
effective-date claim, and the pending claim is remanded for 
the following action. 

Adjudicate the pending claim for special 
monthly pension based on the need for aid 
and attendance filed on September 23, 
2004.  If the benefit sought is denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


